DISCIPLINARY PROCEEDINGS
PER CURIAM.
Respondent, Perrin Butler, was formally charged with engaging in a conflict of interest, breaching client confidentiality, engaging in improper ex parte communication with a judge, engaging in conduct that is prejudicial *384to the administration of justice, filing several meritless claims, and communicating with represented parties in violation of Rules 1.6, 1.7, 1.9, 3.1, 3.5, 4.2, 8.4(a), 8.4(d), and 8.4(e) of the Rules of Professional Conduct. The facts developed at the hearing indicated that Respondent represented Janet Capaci Reed-er in her divorce proceeding against Dr. William Reeder in violation of Rule 1.7 and filed several meritless claims against Dr. William Reeder and Mary Reeder in violation of Rule 3.1, Rule 8.4(a) and 8.4(d) of the Rules of Professional Conduct. Both the hearing committee and the disciplinary board recommended that respondent be suspended for six months and be required to pay all expenses of the disciplinary proceeding.
Upon review of the record of the disciplinary board’s findings and recommendations, and considering the transcript, record, briefs and oral argument, it is the decision of the court that the disciplinary board’s recommendations be adopted.
Accordingly, it is ordered that Perrin Butler be suspended from the practice of law for a period of six months from the finality of this decision. All costs of this proceeding are assessed to respondent.
SUSPENSION ORDERED.
CALOGERO, C.J., not on panel.